Babtch, J.
(concurring.) The defendant filed no answer to the amended petition. He admitted that as clerk of the district court of the Third judicial district, in and for Salt Lake county, he collected the principal sum of money, as provided by law, but failed to pay it into the state treasury, and, upon demand made therefor by the proper officer, refused to make payment. His own admission, therefore, fixes definitely the amount he withheld, and still withholds from the state treasury, contrary to law, and which it was his- plain duty to pay over. This being so, I concur in the conclusion reached.